Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2022

                                     No. 04-22-00536-CR

                         EX PARTE Jesus Miguel ORTIZ CANUL

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10452CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER
        Appellant’s brief is currently due September 28, 2022. On September 20, 2022, appellant
filed an unopposed motion requesting a sixty-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by November 28,
2022. Further requests for extension of time will be disfavored.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court